Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the merchandise consists of mi,niature railroad equipment, which includes locomotives and other railroad cars, tracks, and accessories, similar in all material respects to that the subject of United States v. Polk's Model Graft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable as follows: The items marked “A” or “B” at 22% percent under the provision in paragraph 397, as modified by the General Agreement on Tariffs a,nd Trade (T.D. 51802), for manufactures of metal; the items marked “O” at 13% percent under the provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device; the items marked “D” at 12% percent under the provision in paragraph 353, as modified by T.D. 52739, for transformers; and the items marked “E” at 17% percent under the provision in paragraph 353, as modified by T.D. 52739, for electrical wiring apparatus, as claimed.